Citation Nr: 0109569	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service in the Philippine Scouts from 
July 1946 to March 1949.  He died on October [redacted], 1998; the 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that determination, the RO 
denied the appellant's claim for service connection for the 
cause of the veteran's death as not well grounded.  She 
disagreed and this appeal ensued.  


REMAND

When the appellant filed her claim, the law and regulations 
in effect required her to  submit competent evidence of a 
well-grounded, or plausible, claim.  Only then did VA have a 
duty to assist her in the development of evidence pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  The RO's 
decision in January 2000 was based on this requirement.  
Recently, though, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), eliminating the well-grounded-claim requirement 
and extensively revising VA's duty to assist the appellant in 
this claim.  

In this case, the appellant alleged a relationship between 
the cause of the veteran's death, degenerative debility, and 
his service.  The revised and enhanced duty to assist 
includes obtaining an opinion when necessary to substantiate 
the claim, meaning that the record contains lay or medical 
evidence of such a relationship.  The appellant's contention 
that there is such a relationship probably renders an 
examination or opinion necessary.  Moreover, it appears that 
the veteran's service medical records may have been destroyed 
in a fire at the National Personnel Records Center in July 
1973.  The case is REMANDED for the following development:

1.  The RO should ensure that the record 
is fully developed prior to adjudication 
in accordance with the revised 
obligations set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In 
accomplishing this development, the RO 
should ensure that all identifiable 
documentary evidence is obtained, and 
that it obtain a medical opinion, based 
on a complete review of the claims file, 
to determine whether it is as likely as 
not that the veteran's cause of death, 
"degenerative debility," is related to 
his service.  All development attempted 
should be documented in the claims file 
and all applicable records obtained 
should be associated with the claims 
file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




